MOORE, J.
From a judgment rendered against him for lhe sum of $1385.75 with 5 per cent per annum interest thereon from June 25th., 1902 the interest aggregating the sum of $108.67 on the day judgment was rendered, the defendant applied for and obtained an order of “appeal suspensive and devolutive.” The Court fixed the amount of the bond at Twenty-One Hundred Dollars which was furnished.
Appellee moved to dismiss the appeal on the ground that the amount of the bond is insufficient to justify a suspensive appeal.
As said in Weil vs. Schwartz 51 A. 1547: “That proposition may be true, but it does not lead up to the dismissal of the appeal.
When by order of Court a suspensive appeal has been allowed on appellants furnishing bond in an amount fixed by the Court and bond had been furnished accordingly, it will not be dismissed because it cannnot be maintained. Though not good as a suspensive appeal, it stands good as a devolutive appeal.” 47 A. 219, 20 A, 340, 39 A. 579, 1 Rob. 324, 3 Rob. 63, 9 Rob. 185, 10 An. 318, 11 A. 687, 49 A. 360.
In the instant case the appellant obtained order for both sus-pensive and devolutive appeal, and the}'' were ordered upon mover furnishing bond with good and solvent security in the sum of $2 100 and according to law.
He furnished the bond necessary for a devolutive appeal and we must assume, especially as he is not here urging that his appeal be regarded as suspensive, that this is the only character of appeal he is prosecuting. His appeal must therefore be maintained and it is so ordered.